Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 16, and their respective dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 11 includes the limitation “a turn-on procedure, a turn-off procedure, or a setting procedure.” Claim 9, from which claim 11 depends, includes the above limitations. Thus, the limitations at issue should precede with the article “the” or “said” instead of the claimed “a.” 
Claim 16 (and its dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 depends from now withdrawn claim 1. It is presumed claim 16 is intended to be independent. Thus, any other 35 USC 112(b) issues from claims 16 to 22 which might also be rejected due to claim 16’s apparent dependence on canceled claim 1 are held in abeyance pending the applicant’s clarification of this issue.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cella et al., U.S. 2018/0284758.
On claim 9, Cella cites:
A cloud monitoring system for monitoring a plurality of hydrogen generators ([2074] discloses hydrogen generation or hydrogen production), comprising: 
a cloud control console configured to receive a plurality of machine information from the plurality of hydrogen generators ([1511] Referencing FIG. 166, an example apparatus 12222 includes the controller 12212 having a sensor communication circuit 12224 that interprets a number of sensor data values 12244 from the number of sensors 12206 and a system collaboration circuit 12228 that communicates at least a portion of the number of sensor data values (e.g., sensor data 12244 to target storage 12252) to a storage target computing device according to a sensor data transmission protocol 12232. The target computing device includes any device in the system having memory that is the target location for the selected sensor data 12252. For example, the cloud server 12214, plant computer 12210, the user associated device 12218, and/or another portion of the controller 12212 that communicates with the sensor 12206 and/or data controller 12208 over the network of the system. [2040] and [2042] discloses this feature used in the hydrogen-based cooking system); 
an integrated database configured to store the plurality of machine information of the plurality of hydrogen generators ([2190] The server may provide an interface to other devices including, without limitation, clients, other servers, printers, database servers, print servers, file servers, communication servers, distributed servers, social networks, and the like); 
a remote transmission device coupled to the cloud control console and configured to transmit an operating parameter to a first hydrogen generator of the plurality of hydrogen generators ([2042] hydrogen-based cooking to include control signals through communications devices connect to the cloud), whereby the first hydrogen generator performs a turn-on procedure, a turn-off procedure or a setting procedure according to the operating parameter ([2075] The platform 800, which may be a cloud-based platform, may handle cooking system utilities, such as leakage sensing, fuel sourcing, usage assistance, remote control, and the like. In an example, a user who is located remotely from the intelligent cooking system 21 may configure the cooking system 21 to operate at a preset time, or based on a preset condition from his/her computing device (e.g., a personal mobile phone, desktop computer, laptop, tablet, and the like). This is considered to be the claimed “turn-on, turn-off, or a setting procedure); 
a position monitoring device coupled to the integrated database to display or record the positions of the plurality of hydrogen generators ([1221] AR display of plurality of sensors corresponding to locations of the sensor’s environment); and 
a data analysis device coupled to the integrated database and configured to analyze and ascertain the plurality of machine information ([1236] In embodiments, a system for data collection and visualization thereof in an industrial environment that may include presentation of visual attributes that represent collected data in an AR/VR environment may do so for feed water systems in a power generation application. Sensors may be disposed in an industrial environment, such as power generation for collecting data about feed water systems. Data from those sensors may be captured and processed by the system for data collection. Results of this processing may include trends of the data, such as feed water cooling rates, flow rates, pressure and the like while [0061] discloses: “FIG. 36 is a diagrammatic view of components and interactions of a data collection architecture involving a relation database server and data archives and their connectivity with a cloud network facility in accordance with the present disclosure”). 
On claim 11, Cella cites:
The cloud monitoring system of the claim 9, wherein the operating parameter is transmitted to the first hydrogen generator by a mobile device via the remote transmission device, whereby the first hydrogen generator performs a turn-on procedure, a turn-off procedure or a setting procedure according to the operating parameter. [2075] In an example, a user who is located remotely from the intelligent cooking system 21 may configure the cooking system 21 to operate at a preset time, or based on a preset condition from his/her computing device.
On claim 12, Cella cites: 
The cloud monitoring system of the claim 9, further comprising a data analysis device coupled to the integrated database and configured to analyze and ascertain the plurality of machine information, wherein the integrated database further stores a plurality of authentication information or a plurality of physiological characteristic information of a plurality of users of the plurality of the hydrogen generators, and stores a plurality of physiological information of the plurality of users, wherein the data analysis device analyzes the plurality of physiological information of the plurality of users and generates the operating parameter. [1259] In embodiments, the drone 11730 may include a facility for sensor-based detection of biological signatures (e.g., IR-sensing for base-level recognition of presence of humans, such as for safety), as well as other physiological sensors, such as for identity (e.g., using biometric authentication of a human before permitting access to collected data or control functions) and human status conditions (such as determining health status, alertness or other conditions of humans in the environment). In embodiments, the drone 11730 may store or handle emergency first aid items, such as for delivery to a point of emergency in case that an emergency health status is determined. The cited “drone” is an example of data collectors 102, which includes [0349]  …data collectors (which may be embodied in smart phones or tablets), on displays located on machines or components, and/or on displays located in industrial environments).
On claim 13, Cella cites: 
The cloud monitoring system of the claim 9, further comprising a data analysis device coupled to the integrated database and configured to analyze and ascertain the plurality of machine information, wherein the integrated database further stores a plurality of de-identification physiological information of a plurality of users of the plurality of the hydrogen generators, wherein the data analysis device analyzes the plurality of de-identification physiological information of the plurality of users and generates the operating parameter. (The claimed “de-identification” is interpreted to mean “encrypted or secured,” as defined in the applicant’s published specification at [0030]).
Cella discloses: [1259] In embodiments, the drone 11730 may include a facility for sensor-based detection of biological signatures (e.g., IR-sensing for base-level recognition of presence of humans, such as for safety), as well as other physiological sensors, such as for identity (e.g., using biometric authentication of a human before permitting access to collected data or control functions) and human status conditions (such as determining health status, alertness or other conditions of humans in the environment). In embodiments, the drone 11730 may store or handle emergency first aid items, such as for delivery to a point of emergency in case that an emergency health status is determined. The cited “drone” is an example of data collectors 102, which includes [0349]  …data collectors (which may be embodied in smart phones or tablets), on displays located on machines or components, and/or on displays located in industrial environments).
On claim 15, Cella cites: 
The cloud monitoring system of the claim 9, further comprising a position monitoring device coupled to the integrated database to display a plurality of positions of the plurality of hydrogen generators on a map ([0350] In such cases, data collection systems 102 may be integrated with equipment, or the like that are used by individuals responsible for operating or monitoring an industrial environment. In embodiments, signals from various sensors or input sources (or selective combinations, permutations, mixes, and the like, as managed by one or more of the cognitive input selection systems 4004, 4014) may provide input data to a heat map. Coordinates may include real-world location coordinates (such as geo-location or location on a map of an environment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., U.S. 2018/0284758.
On claim 10, Cella cites except as indicated: 
The cloud monitoring system of the claim 9, further comprising a data analysis device coupled to the integrated database and configured to analyze and ascertain the plurality of machine information, wherein the remote transmission device transmits the operating parameter to the first hydrogen generator when the data analysis device ascertains that a set of machine information corresponding to the first hydrogen generator comprise an abnormal information, whereby the first hydrogen generator performs a turn-off procedure or a setting procedure according to the operating parameter. 
Cella, [0526] discloses:
“A plurality of sensors may be configured to collect data such as screw torque, screw direction, screw speed, screw step, screw home detection, and the like. Some portion of this data may be processed by a smart bands data analysis facility to determine if variances, such as trends in screw speed as a function of torque, approach or exceed an acceptable threshold.” 
Cella doesn’t specifically disclose “perform[ing] a turn-off procedure or a setting procedure according to the operating parameter.” However, it would have been obvious at the time the claimed invention was filed to include into Cella the added step of shutting off the system in case the trending data detects machine parameters exceeding an acceptable threshold. One of ordinary skill in the art would have included this feature as a logical transition to prevent damage to the system.
On claim 14, Cella cites: 
The cloud monitoring system of the claim 9, wherein the plurality of machine information stored in the integrated database are de-identified machine information. [1259] In embodiments, the drone 11730 may include a facility for sensor-based detection of biological signatures (e.g., IR-sensing for base-level recognition of presence of humans, such as for safety), as well as other physiological sensors, such as for identity (e.g., using biometric authentication of a human before permitting access to collected data or control functions) and human status conditions (such as determining health status, alertness or other conditions of humans in the environment). In embodiments, the drone 11730 may store or handle emergency first aid items, such as for delivery to a point of emergency in case that an emergency health status is determined. The cited “drone” is an example of data collectors 102, which includes [0349]  …data collectors (which may be embodied in smart phones or tablets), on displays located on machines or components, and/or on displays located in industrial environments
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., U.S. 2018/0284758 in view of Akdogan et al., WO 2014/145218. 
On claim 16, Cella cites except as indicated: 
A cloud monitoring system for monitoring a plurality of hydrogen generators as claimed in claim 1, comprising: 
an integrated database configured to store the plurality of machine information of the plurality of hydrogen generators, and the integrated database further including a profit person list ([0276] costumer’s needs); 
an ordering platform configured for a user to input an order instruction of a first hydrogen generator, and the order instruction including a predetermined position information or a specific profit person information; 
a cloud control console ([1511] and figure 166, as disclosed in the rejection of claim 9) coupled the ordering platform, and the cloud control console configured to receive the order instruction and generate an activation parameter of the first hydrogen generator according to the order instruction; 
a remote transmission device coupled to the cloud control console and configured to receive the activation parameter from the cloud control console ([2042] hydrogen-based cooking to include control signals through communications devices connect to the cloud); and 
a position monitoring device coupled to the integrated database to display or record the positions of the plurality of hydrogen generators ([1221] AR display of plurality of sensors corresponding to locations of the sensor’s environment); 
wherein the remote transmission device outputs the activation parameter, whereby the first hydrogen generator performs an activation setting procedure according to the activation parameter ([2075] The platform 800, which may be a cloud-based platform, may handle cooking system utilities, such as leakage sensing, fuel sourcing, usage assistance, remote control, and the like). 
Regarding the excepted:
“profit person list,” and “an ordering platform configured for a user to input an order instruction of a first hydrogen generator, and the order instruction including a predetermined position information or a specific profit person information,” as stated above, Cella [02076] discloses attending to a customer’s needs. Furthermore, [1259] obtaining identity information as well as other physiological sensors…(e.g., using biometric authentication of a human before permitting access to collected data or control functions) and human status conditions (such as determining health status, alertness or other conditions of humans in the environment). Cella doesn’t specifically discloses the excepted claimed invention.
In the similar art of remote medication dispensing, Akdogan, [0149] discloses a networked management of dispensibles wherein there is management of one or multiple bases, dispensers and clips, including but not limited to remote dispensing, remote authorization of dispensing, activation of sleep mode, multi-base/ dispenser/clip/cartridge management and dispensing. Included in this embodiment is [00163] The cloud may provide consumable usage trend identification via an analytics engine, for (1) input to medical professionals and systems (2) warnings/recommendations based on recognized patterns and medical input (3) on demand data/visuals for users (4) modification of pricing and supply chain (e.g. contract and internal manufacturing) of consumable products.
Akdogan infers there is a remote cloud based embodiment for remotely charging a customer for remotely dispensed medication. While Cella discloses a cloud-based embodiment involving remotely manipulating a hydrogen generation apparatus while including considerations for a user’s hydrogen fuel consumption as discussed in [2055], Cella doesn’t specifically disclose “an ordering platform configured for a user to input an order instruction of a first hydrogen generator, and the order instruction including a predetermined position information or a specific profit person information,”  as previously disclosed in Akdogan, a cloud-based structure exists to mete out medicinal products to a user where the customer information is used to obtain the medicaments. Furthermore, [00151] discloses a customer service agent and [00163] pricing and supply chain of consumable products, suggesting the customer is charged whenever he is queued for doses or medicine consumption. 
It would have been obvious at the time the claimed invention was filed to modify Cella’s remotely controlled hydrogen generation embodiment using the customer charging feature suggested in Akdogan to formulate an implementation meeting the claimed  invention. Cella discloses a clearly marketable item while Akdogan discloses known embodiments for showing a consumption of an item. One of ordinary skill in the art would have used the ordering and selling feature disclosed in Akdogan to sell the cited hydrogen used in Cella to facilitate the charging of a user’s account for the amount of hydrogen service meted out to the user. 
On claim 17, Cella cites:
The cloud monitoring system of the claim 16, wherein the cloud control console is configured to compare the position of the first hydrogen generator with the predetermined position information; 
when the position of the first hydrogen generator matches a predetermined position corresponding to the predetermined position information, the cloud control console controls the remote transmission device to output the activation parameter corresponding to the first hydrogen generator, whereby the first hydrogen generator performs the activation setting procedure according to the activation parameter. [2075] discloses an embodiment including an intelligent cooking system 21 and/or hydrogen production and storage systems described herein where  the user may further be notified when the cooking system 21 begins to operate, thereby ensuring the user that the cooking system 21 is operating as expected. A user or third party (e.g., a regulatory agency, landlord, and the like) may configure one or more present conditions. Such conditions may include a variety of triggers including time, location of a user or third party, and the like. In an example, a parent may want to have a cooking system operate to warm up ingredients based on an anticipated arrival of someone to the home.
On claim 18, Cella cites: 
The cloud monitoring system of the claim 16, wherein the cloud control console controls the remote transmission device to output the activation parameter to a mobile device or the ordering platform. [2075] The platform 800, which may be a cloud-based platform, may handle cooking system utilities, such as leakage sensing, fuel sourcing, usage assistance, remote control, and the like. In an example, a user who is located remotely from the intelligent cooking system 21 may configure the cooking system 21 to operate at a preset time, or based on a preset condition from his/her computing device (e.g., a personal mobile phone, desktop computer, laptop, tablet, and the like. See also [1663]).
On claim 19, Cella cites: 
The cloud monitoring system of the claim 16, wherein the cloud monitoring system is configured for a mobile device to be coupled to, whereby the mobile device remotely controls the first hydrogen generator to perform an operating procedure. See the rejection of claim 18 which discloses the same subject matter as claim 19 and is rejected for the same reasons. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., U.S. 2018/0284758 in view of Akdogan et al., WO 2014/145218, and Ku et al., U.S. 2009/0006218. 
On claim 20, Cella and Akdogan cites except: 
The cloud monitoring system of the claim 16, wherein the profit person list is a recommender list and the specific profit person information is a recommender information, the cloud control console compares the recommender information with the recommender list of the integrated database after receiving the order instruction, and generates a recommender profit information according to the recommender information. 
In the rejection of claim 16, Akdogan disclosed a networked management of dispensibles wherein there is management of one or multiple bases, dispensers and clips, including but not limited to remote dispensing, remote authorization of dispensing, activation of sleep mode, multi-base/ dispenser/clip/cartridge management and dispensing. Included in this embodiment is a cloud which provides consumable usage trend identification via an analytics engine, for (1) input to medical professionals and systems (2) warnings/recommendations based on recognized patterns and medical input (3) on demand data/visuals for users (4) modification of pricing and supply chain (e.g. contract and internal manufacturing) of consumable products. The claimed “profit person” was cited to be a customer/user/patient who is interpreted to be charged for hydrogen consumption disclosed in Cella’s hydrogen generation and distribution embodiment. No “recommender’ is disclosed in that construction. 
In the similar art of sales evaluations, Ku, [0017], discloses an embodiment in which a goods/customer/order database includes information on dealers and recommenders in carrying out purchasing procedures.   The web server 111 usually operates an e-commerce web site, in which a plurality of dealers sell a variety of goods or services and a plurality of customers buy these goods or services. The web server 111 provides purchasing procedures of registration, search, order, refund, and delivery confirmation for these goods or services, sends hypertext markup language (HTML) message showing additional information on goods/customer/order etc., and stores necessary information on the goods/customer/order database 115 to handle the purchasing procedures. In short, Ku’s embodiment is suggesting an association between dealers, recommenders, and their corresponding customer base when carrying out a transaction. The transaction information invariably includes the price of the goods exchanged and the associated dealer or recommender, and customer. 
It would have been obvious at the time the claimed invention was filed to include into Cella and Akdogan an embodiment in which customer information and a database of recommenders or dealers are provided in which during a transaction, corresponding information related to the dealers or recommenders are provided, to include the profit margin associated with the sale of the product involved. 
One of ordinary skill in the art would have included this feature disclosed in Ku into the embodiments of Cella and Akdogan, and the results would have realized a known embodiment for accounting. 
On claim 21, Cella, Akdogan, and Ku cites: 
The cloud monitoring system of the claim 16, wherein the profit person list is a dealer list and the specific profit person information is a dealer information, the cloud compares the dealer information with the dealer list of the integrated database after receiving the order instruction, and generates a dealer profit information according to the dealer information. See the rejection of claim 20 which discloses the same subject matter as claim 21 and is rejected for the same reasons. 
On claim 22, Cella, Akdogan, and Ku cites: 
The cloud monitoring system of the claim 16, wherein the profit person list comprises a dealer list and a recommender list, and the specific profit person information comprises a dealer information and a recommender information, the cloud control console compares the recommender information and the dealer information with the recommender list and the dealer list of the integrated database after receiving the order instruction, and generates a recommender profit information and a dealer profit information according to the recommender information and the dealer information. 
See the rejection of claim 20 which discloses the same subject matter as claim 22 and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at 571-270-3028.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683